The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 6/9/2022.
Claims 1, 3, 4, 20 and 21 are amended.
Claim 14 and 23 is cancelled.
Claims 1-13, 15-22 and 24-26 are pending. 
Claims 1-3, 5-11 and 20 are rejected. Claim 4 is objected to and claims 12, 13, 15-19 and 21-28 are allowed.
Response to Arguments
Applicant`s arguments filed June 9, 2022 have been fully considered but they are not persuasive.
As per the 103 rejection of claims 1 and 20, Applicant argued that Wallin does not teach the limitations of Claim 1 that recites " a programmable switch identifying one or more additional cache lines to obtain based on a cache line request received from a client and prefetch information received from a host, wherein the prefetch information is based on cache miss data previously sent to the host from the programmable switch, and wherein the programmable switch receives program instructions to configure a data plane for routing packets between a plurality of devices on a network", where applicant argued that the cache miss information taken by the memory server 11 from the client 13 in Sun cannot correspond to the claimed cache miss data previously sent to a host from a programmable switch, because the memory server 11 is not a programmable switch that receives program instructions to "configure a data plane of the programmable switch for routing packets between a plurality of devices on the network," and the fetch/prefetch controller 210 in Wallin is not a programmable switch that receives program instructions to "configure a data plane of the programmable switch for routing packets between a plurality of devices on the network,"  as recited in Claim 1. However, Examiner relies on a newly cited reference Craft to teach these limitations.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on June 9, 2022, July 3, 2022, July 7, 2022, August 5, 2022 and August 31, 2022. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 2, 5, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Wallin et al. (US PGPUB 2004/0260883, hereinafter " Wallin"), in view of Sun et al. (US PGPUB 2007/0067382) (hereinafter ‘Sun’), and further in view of Craft et al. (US 9,088,592) (hereinafter ‘Craft’).
As per independent claim 1, Wallin discloses a programmable switch, comprising: a plurality of ports for communication with devices on a network [(Paragraph 0028; FIGs.1 and 2) wherein Wallin teaches that the node interconnect 20 may be implemented as a circuit-switched network or a packet-switched network. In embodiments where node interconnect 20 is a packet-switched network, packets may be sent through the data network using techniques such as wormhole, store and forward, or virtual cut-through. In a circuit-switched network, a particular device may communicate directly with a second device via a dedicated point-to-point link that may be established through a switched interconnect mechanism. To communicate with a different device, a different link is established through the switched interconnect. In some embodiments, separate address and data networks may be employed to correspond to the claimed limitation]; and circuitry configured to: receive program instructions to program the programmable switch for processing packets within the network [(Paragraph 0015, 0028, 0032-034 and 0041-0043; FIGs.1 and 2) wherein Wallin teaches that while bundling the original Read, ReadExclusive and Upgrade requests together with the prefetch requests may reduce the number of address transactions conveyed on interconnect 20, the technique may not reduce the number of snoop lookups each cache 18 is required to perform. In addition, in some instances, the technique may create a multi-source situation, where a single address transaction would result in data packets being transferred from many different sources. In various systems, such a situation may violate some basic assumptions for cache coherence to correspond to the claimed limitation]; receive a cache line request from a client of a plurality of clients on the network to obtain a cache line [(Paragraph 0028, 0032-034 and 0041-0043; FIGs.1 and 2) wherein Wallin teaches that when a request corresponding to a read operation is received by cache controller 202 and a miss occurs, fetch/prefetch controller 210 generates a bundled transaction that is conveyed on bus interconnect 20 that specifies a Read request corresponding to the cache line and that additionally specifies a prefetch Read request(s) to one or more sequential cache lines. Similarly, when a request corresponding to a write operation is received and a valid copy of the cache line does not exist in the cache memory, fetch/prefetch controller 210 may generate a bundled transaction that is conveyed on interconnect 20 that specifies a ReadExclusive request corresponding to the cache line and that specifies one or more prefetch ReadExclusive requests to the next sequential cache line(s). Likewise, when a request is received that requires a write access right to a cache line that exists in the cache memory in a read only state (e.g., the Shared state), fetch/prefetch controller 210 may generate a bundled transaction that is conveyed on interconnect 20 that specifies an Upgrade request to the corresponding cache line and that also specifies one or more Upgrade requests to the next sequential cache line(s). It is noted that in some implementations the fetch/prefetch controller 210 may specify the additional prefetched Upgrade requests only if the corresponding cache lin(s) also exist in the cache memory in a readable state. FIG. 3 is a flow diagram illustrating aspects of operation of one embodiment of fetch/prefetch controller 210. In step 302, cache controller 202 receives a request for a particular cache line. The request may correspond to a read operation or a write operation initiated by the corresponding processor 16. In response to receiving the request, cache controller 202 performs a lookup within cache memory 204 in step 304 to determine whether a cache line corresponding to the address of the request resides in the cache memory, and to determine whether the access right to the line as indicated by the state field is sufficient to satisfy the request. A cache hit occurs when a line exists within cache memory 204 that can be used to satisfy the request. If a hit occurs (step 306), cache controller 202 may perform subsequent operations (not shown) to satisfy the request, such as providing the data to the requesting processor in the case of a read operation or writing a new data entry to the cache line in the case of a write operation to correspond to the claimed limitation]; identify one or more additional cache lines to obtain based on the received cache line request and prefetch information received from a host in communication with the programmable switch, in accordance with the received program instructions [(Paragraph 0028, 0032-033 and 0041-0043; FIGs.1, 2 and 5) wherein Wallin teaches that FIG. 2 is a block diagram of a cache subsystem illustrative of each of the caches 18 of FIG. 1. As illustrated, the cache subsystem includes a cache controller 202 coupled to a cache memory 204. Cache controller 202 includes a fetch/prefetch controller 210 configured to perform prefetching operations. As will be described in further detail below, in various embodiments, fetch/prefetch controller 210 may be configured to bundle a request generated due to a cache miss together with one or more associated prefetch requests to form a single request transaction conveyed on interconnect 20. In this manner, the amount of address traffic on interconnect 20 (and network 40) may be reduced. Further, as illustrated in FIG. 5, if a request resulting in a cache miss necessitates issuance of a Read request (step 502), fetch/prefetch controller 210 may bundle the original request with one or more prefetch requests into a single request transaction conveyed on interconnect 20 in step 504. A single bundled read transaction may include the address A of the cache miss and information about the address offsets to the K prefetches. For example, in one implementation, the transaction encoding illustrated in FIG. 4 may be employed. Thus, the address offsets relative to the original address may be encoded in a prefetch bit mask. In one embodiment, all caching devices and memory devices on interconnect 20 may need to perform a snoop lookup for address A but only the device owning cache line A, performs snoop lookups for the prefetched cache lines. This device will reply with data for each prefetched address for which it is the owner. Otherwise, an empty NACK data packet may be supplied for the prefetched cache line. Since the states of the other caches are not affected by the prefetch transaction, they do not need to snoop the prefetch addresses to correspond to the claimed limitation]; request the cache line and the identified one or more additional cache lines from one or more memory devices on the network via one or more ports of the plurality of ports [(Paragraph 0028, 0032-033 and 0041-0043; FIGs.1, 2 and 5) wherein Wallin teaches that as illustrated in FIG. 5, if a request resulting in a cache miss necessitates issuance of a Read request (step 502), fetch/prefetch controller 210 may bundle the original request with one or more prefetch requests into a single request transaction conveyed on interconnect 20 in step 504. A single bundled read transaction may include the address A of the cache miss and information about the address offsets to the K prefetches. For example, in one implementation, the transaction encoding illustrated in FIG. 4 may be employed. Thus, the address offsets relative to the original address may be encoded in a prefetch bit mask. In one embodiment, all caching devices and memory devices on interconnect 20 may need to perform a snoop lookup for address A but only the device owning cache line A, performs snoop lookups for the prefetched cache lines. This device will reply with data for each prefetched address for which it is the owner. Otherwise, an empty NACK data packet may be supplied for the prefetched cache line. Since the states of the other caches are not affected by the prefetch transaction, they do not need to snoop the prefetch addresses to correspond to the claimed limitation]; receive the requested cache line and the one or more additional cache lines from the one or more memory devices; and send the requested cache line and the one or more additional cache lines to the client [(Paragraph 0028, 0032-033 and 0041-0046; FIGs.1, 2 and 5) wherein Wallin teaches While bundling the original Read, ReadExclusive and Upgrade requests together with the prefetch requests may reduce the number of address transactions conveyed on interconnect 20, the technique may not reduce the number of snoop lookups each cache 18 is required to perform. In addition, in some instances, the technique may create a multi-source situation, where a single address transaction would result in data packets being transferred from many different sources (Paragraph 0041), and that if a cache miss in step 306 necessitates issuance of an upgrade request in step 502, the invalidate requests (i.e., corresponding to the upgrade requests) for each of the K consecutive cache lines being in the Shared state in the requesting device are bundled in step 504 with the Invalidate request of address A on the bus. Address A is snooped by all devices, possibly causing a cache invalidation. If a device has address A in the Owner.sub.2 state, it will also invalidate each of the prefetch cache lines it currently has in the Owner.sub.2 state. It is noted that cache lines in the Owner.sub.2 state are shared by at most one other device, i.e., the requesting device, the copy in the requesting device will be the only copy left. The device owning address A will send a reply to the requesting node indicating which of the bundled upgrade cache lines it now safely can put into the Modified state. Cache lines being invalidated in the Owner.sub.m state cannot be handled in the same way since the number of sharers is not known. In this case, only the original address will be invalidated to correspond to the claimed limitation]. 
Wallin does not appear to explicitly disclose wherein the program instructions configure a data plane of the programmable switch for routing packets between a plurality of devices on the network.
However, Craft discloses wherein the program instructions configure a data plane of the programmable switch for routing packets between a plurality of devices on the network [(Column 5, lines 44-48, Column 6, lines 36-40, Column 10, lines 59-67, Column 11, lines 1-17, Column 19, lines 35-57 and Column 21, lines 21-41; FIGs. 3 and 4) where Craft teaches where, to redirect requests or replies from one node in the cache to another node in the cache, in one embodiment each node may open an NFS connection for each virtual processor with each other node in the global cache. In this case the caching device processor maintains an NFS socket structure that corresponds to a TCB maintained on the network interface. To the destination node (ie the node whose local port is NFS), the peer will appear as any other NFS client. For example, with a caching device processor count of 16, this will result in 16*(n-1) sockets being established on each node node ID, where n is the number of nodes in the global cache. Each node in the global cache will have a unique node ID, which can be configured, for instance via a graphical user interface (GUI). At setup time, each node will need to know its own node ID, as well as its peers' node IDs, and be able to associate the peer node IDs with the corresponding inter-node sockets. For example, node-0 will need to know how to redirect a request that is owned by node-1, where the process of redirecting a request to a peer works as follows. When a node receives a request, it determines based on the content distribution mechanism which node owns the request. If the request owner is a different node, then an atk-nfs-redirect function will be called to send that request to the appropriate node. This function behaves similarly to the above-described method that forwards requests to the back-end server with the exception that the request is sent to the peer using one of the inter-node sockets that was established during setup time as described above. The peer processes the request as if it were received from a client. In the event of a miss, the request is then forwarded to the back-end server and upon reply the cache data and/or metadata is updated accordingly. The reply is then sent back to the node which received the original request. When the original node receives this reply it forwards it to the original client. This is again analogous to the above-described forward-reply procedure except that in the peer forwarding case the cache is not updated with the contents of the reply since that was already done on the node that owns the file or directory, where the redirecting and forwarding of requests and data packets by the switch and network interface cards between the plurality of devices of the network 103 to correspond to the claimed limitation].
Wallin and Craft are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wallin before him or her, to modify the prefetch controller of Wallin to include the switch and network interfaces of Craft because it will enhance data access time.
The motivation for doing so would be [“reduces latency” (Column 8, line 5 by Craft)].
Wallin does not appear to explicitly disclose wherein the prefetch information is based on cache miss data previously sent to the host by the programmable switch.
However, Sun discloses wherein the prefetch information is based on cache miss data previously sent to the host by the programmable switch [(Paragraphs 0022-0024 and 0035-0039) where Sun teaches where the prefetch engine can run a future access predictor daemon process to predict future accesses required by the client based on the information of data access patterns. This future access predictor daemon can dynamically choose the most effective reference prediction algorithm and pass the predicted data references to a request generator, which in turn sends its request to the data propeller module to push the required data to the client prefetch cache or other memory, depending on the model of the memory service is used. The data propeller module handles the data transfers between the client and the memory server and responds to any cache miss at the client. The miss handler sends information to both the memory management engine and the data propeller, such that the data propeller module obtains the cache miss information and data reference information from the miss handler daemon, and also pushes the data of predicted accesses. In addition, the data propeller or the memory management engine can use the data access pattern information to prefetch or fetch, respectively, data from the disk of the memory server into its server memory to speedup the memory service. In more details, the miss handler daemon 25 process is responsible to take the client's 13 on-demand cache misses from a client's local DRAM 17 as well as client prefetch cache 15. Missed data reference and data access pattern information for the client operations can be stored in a data access pattern table 31. The data access pattern table 31 thus stores the historical data accesses to help to predict future data references of the client operation and the future access predictor daemon 33 process predicts the future data accesses based on the information of the data access pattern table 31 that includes the cache miss data sent by miss handler daemon. This future access predictor daemon 33 dynamically chooses the most effective reference prediction algorithm and passes the predicted references to the data propeller module 16, where it will be obvious to one of ordinary skilled in the art would modify the prefetch information to include the features of thr prefetch engine to correspond to the claimed limitation].
Wallin and Sun are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wallin before him or her, to modify the prefetch controller of Wallin to include the prefetch prediction engine of Sun because it will enhance data access time.
The motivation for doing so would be [“improving data access time by substituting remote memory for local disk access without removing data management burdens from the main CPU” (Paragraph 0010 by Sun)].
Therefore, it would have been obvious to combine Wallin and Sun to obtain the invention as specified in the instant claim.
As per dependent claim 2, Wallin discloses wherein the cache miss data represents cache line requests received by the programmable switch [(Paragraph 0028, 0032-033 and 0041-0047; FIGs.1, 2, 3 and 5) wherein Wallin teaches that FIG. 2 is a block diagram of a cache subsystem illustrative of each of the caches 18 of FIG. 1. As illustrated, the cache subsystem includes a cache controller 202 coupled to a cache memory 204. Cache controller 202 includes a fetch/prefetch controller 210 configured to perform prefetching operations. As will be described in further detail below, in various embodiments, fetch/prefetch controller 210 may be configured to bundle a request generated due to a cache miss together with one or more associated prefetch requests to form a single request transaction conveyed on interconnect 20. In this manner, the amount of address traffic on interconnect 20 (and network 40) may be reduced. Further, as illustrated in FIG. 5, if a request resulting in a cache miss necessitates issuance of a Read request (step 502), fetch/prefetch controller 210 may bundle the original request with one or more prefetch requests into a single request transaction conveyed on interconnect 20 in step 504. A single bundled read transaction may include the address A of the cache miss and information about the address offsets to the K prefetches. For example, in one implementation, the transaction encoding illustrated in FIG. 4 may be employed. Thus, the address offsets relative to the original address may be encoded in a prefetch bit mask. In one embodiment, all caching devices and memory devices on interconnect 20 may need to perform a snoop lookup for address A but only the device owning cache line A, performs snoop lookups for the prefetched cache lines. This device will reply with data for each prefetched address for which it is the owner. Otherwise, an empty NACK data packet may be supplied for the prefetched cache line. Since the states of the other caches are not affected by the prefetch transaction, they do not need to snoop the prefetch addresses. if a cache miss in step 306 necessitates issuance of an upgrade request in step 502, the invalidate requests (i.e., corresponding to the upgrade requests) for each of the K consecutive cache lines being in the Shared state in the requesting device are bundled in step 504 with the Invalidate request of address A on the bus. Address A is snooped by all devices, possibly causing a cache invalidation. If a device has address A in the Owner.sub.2 state, it will also invalidate each of the prefetch cache lines it currently has in the Owner.sub.2 state. It is noted that cache lines in the Owner.sub.2 state are shared by at most one other device, i.e., the requesting device, the copy in the requesting device will be the only copy left. The device owning address A will send a reply to the requesting node indicating which of the bundled upgrade cache lines it now safely can put into the Modified state. Cache lines being invalidated in the Owner.sub.m state cannot be handled in the same way since the number of sharers is not known. In this case, only the original address will be invalidated. As illustrated in FIG. 5, in one embodiment, for requests other than Read or Upgrade requests, fetch/prefetch controller 210 does not convey bundled prefetch transaction requests. Instead, in step 506 fetch/prefetch controller 210 may generate a transaction on interconnect 20 corresponding to the address of the miss, and may additionally convey separate prefetch transactions on interconnect 20, as desired to correspond to the claimed limitation]. 
As per dependent claim 5, Wallin discloses wherein the client is configured to execute an internal memory access prediction algorithm for loading locally stored cache lines into a memory of the client from a storage device of the client in addition to requesting cache lines from the programmable switch [(Paragraphs 0034-0035; FIG.3) wherein FIG. 3 is a flow diagram illustrating aspects of operation of one embodiment of fetch/prefetch controller 210. In step 302, cache controller 202 receives a request for a particular cache line. The request may correspond to a read operation or a write operation initiated by the corresponding processor 16. In response to receiving the request, cache controller 202 performs a lookup within cache memory 204 in step 304 to determine whether a cache line corresponding to the address of the request resides in the cache memory, and to determine whether the access right to the line as indicated by the state field is sufficient to satisfy the request. A cache hit occurs when a line exists within cache memory 204 that can be used to satisfy the request. If a hit occurs (step 306), cache controller 202 may perform subsequent operations (not shown) to satisfy the request, such as providing the data to the requesting processor in the case of a read operation or writing a new data entry to the cache line in the case of a write operation. A miss may occur in cache memory 204 for various reasons. For example, a request to cache controller 202 that corresponds to a write operation initiated by the associated processor 16 may require that a line be in a valid, writable state, such as the modified state of the MOSI protocol. If a writable copy of the cache line does not exist in cache memory 204, the cache controller 202 may initiate a ReadExclusive request on interconnect 20 in step 312 to obtain a writable copy of the cache line. Alternatively, if the cache line exists in the cache memory 204 but is not in a readable state (e.g., a copy exists in the shared state of the MOSI protocol), cache controller 202 may transmit an upgrade request on interconnect 20 in step 312 to allow the line to be upgraded to a writable state. Similarly, if a request to cache controller 202 is received that corresponds to a read operation initiated by the associated processor 16, but a copy of the cache line does not already exist in the cache memory 204 or the cache line exists but is in an invalid state, cache controller 202 may transmit a Read request on interconnect 20 in step 312 to obtain a readable copy of the cache line. It is noted that the requests initiated on interconnect 20 may be responded to by a memory 22 or by another cache 18 that owns the cache line to correspond to the claimed limitation]. 
As per dependent claim 7, Wallin discloses wherein the cache line request follows a custom packet format including one or more fields indicating a memory message [(Paragraph 0040; FIG.4) wherein the bundled transaction request may be encoded differently from the implementation illustrated in FIG. 4. For example, in various embodiments, certain bits may be provided in the transaction encoding to specify a stride associated with the prefetch requests. Likewise, bits may be provided within the transaction encoding to specify prefetch types that may differ from the request type of the original request (e.g., the request type of an original request may specify an Upgrade request, while the request type associated with a bundled prefetch request may specify a ReadExclusive operation.)  to correspond to the claimed limitation]. 
As for independent claim 20, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale, where the plurality of ports correspond to the network interfaces 110-114.
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wallin in view of Sun in view of Craft, as applied to claims 1 above, and further in view of Pruss et al. (US PGPUB 2014/0269716) (hereinafter ‘Pruss’).
As per dependent claim 6, Wallin/Sun teaches the programmable switch of claim 1.
Wallin does not appear to explicitly disclose wherein the programmable switch forms part of a Software Defined Networking (SDN).
However, Pruss discloses wherein the programmable switch forms part of a Software Defined Networking (SDN) [(Paragraphs 0013, 0026, 0030 and 0035; FIGs 1 and 2) where the present invention of Anantaraman teaches that embodiments presented herein support tagging network traffic in order to allow programmable applications running on a router to mange traffic flows based on the labels. For example, this approach, which may be referred to as software defined networking ( SDN), brings programmability of data networking into the network elements directly. The single platform kit provides programming constructs (e.g., application programming interfaces (APIs)) that abstract a variety of network functions and support both packet tagging operations as well as operations based on the tags assigned to the packets of a given data flow; the data center 200 incorporates software defined networking (SDN), which is an approach to building a computer network that involves separating and abstracting elements of the network. Applications running on clients 228, routers 227, and switches can add, change, and/or respond to tags in packets of traffic flows. The elements include the control plane and the data plane. SDN decouples the system that decides where traffic is sent (the control plane) from the system that forwards traffic to the selected destination (the data plane). This technology simplifies networking and enables new applications, such as network virtualization in which the control plane is separated from the data plane and is implemented in a software application (e.g., a virtual machine of the virtual server 224). The architecture of the data center 300 architecture enables a network administrator to have programmable control of network traffic without requiring physical access to the network's hardware devices to correspond to the claimed limitation]. 
Wallin and Pruss are analogous art because they are from the same field of endeavor of switching management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Wallin and Pruss before him or her, to modify the apparatus of Wallin to include the networking switch SDN of Pruss because it will enhance performance.
The motivation for doing so would be to [provides a general mechanism to add information to a packet. So, a tag becomes a generalized way of communicating with the entire network (e.g., any network device that is on the transmission path of the packet). Also, a network programmer can define a protocol for particular traffic after a switch is purchased and installed on the network. The network programmer can even build and set protocols dynamically (e.g., during network runtime) (Paragraph 0018 by Pruss)].
Therefore, it would have been obvious to combine Wallin and Pruss to obtain the invention as specified in the instant claim.
Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallin in view of Sun in view of Craft, as applied to claims 1 above, and further in view of Anantaraman et al. (US PGPUB 2015/0378919) (hereinafter ‘Anantaraman’).
As per dependent claim 8, Wallin teaches the programmable switch of claim 1.
Wallin does not appear to explicitly disclose wherein, the circuitry is further configured to: store the one or more additional cache lines in a memory of the programmable switch; before sending the one or more additional cache lines to the client: send the requested cache line and one or more prefetch hints to the client indicating the one or more additional cache lines; receive a permission request from the client in response to the one or more prefetch hints, the permission request requesting access to the one or more additional cache lines; and in response to receiving the permission request from the client, sending the one or more additional cache lines stored in the memory.
However, Anantaraman discloses wherein, the circuitry is further configured to: store the one or more additional cache lines in a memory of the programmable switch; before sending the one or more additional cache lines to the client: send the requested cache line and one or more prefetch hints to the client indicating the one or more additional cache lines [(Paragraphs 0016, 0029-0031, 0039, 0047-0048 and 0053-0058; FIGs 12 and 13) where the present invention of Anantaraman teaches that lower level memory generates a request vector for the cache line that triggered the cache miss, including a field for each cache line of the superline. The request vector includes a demand request for the cache line that caused the cache miss, and the lower level memory can enhance the request vector with prefetch hint information. The prefetch hint information can indicate a prefetch request for one or more other cache lines in the superline. The lower level memory sends the request vector to the higher level memory with the prefetch hint information. Based on the prefetch hint information, the higher level memory makes determinations about what prefetches to service, if any. After fetching the prefetch data, the higher level memory device can push the prefetched data line(s) back to the lower level memory. Thus, the higher level memory services the demand request for the cache line that caused a cache miss in the lower level memory, and selectively either services a prefetch hint or drops the prefetch hint and to mark a cache line as invalid or prefetch, cache 130 can be configured to be more or less aggressive with prefetching. For example, in one embodiment, prefetch request engine 132 is configured with a limit on how many valid bits should be in a superline before requesting prefetch of another cache line in the superline. In one embodiment, unless there are a threshold number of valid cache lines in the superline, prefetch request engine 132 will not execute prefetching where lower level memory generates a request vector for the cache line that triggered the cache miss, including a field for each cache line of the superline. The request vector includes a demand request for the cache line that caused the cache miss, and the lower level memory can enhance the request vector with prefetch hint information. The prefetch hint information can indicate a prefetch request for one or more other cache lines in the superline; the prefetch vector is a prefetch hint vector, which can provide a mechanism for piggybacking prefetch hint information from the cache controller or other lower level cache 130 to the memory controller or other higher level cache 140 without increasing pressure on the demand request interface between the two caches. As mentioned above, in one embodiment, cache 140 is not obligated to respond to every prefetch hint in the prefetch vector, and can selectively drop prefetch information (e.g., hints) based on availability or lack of availability of memory bandwidth. As mentioned above, in one embodiment, every demand read request made by cache 130 can include a prefetch hint vector. In one embodiment, the prefetch vector indicates the status of each cache line in a superline that the demand read request belongs to. It will be understood that different implementations can use different labels and indications to pass request information to the higher level cache. In one embodiment, the status of each cache line can be identified or marked as valid (V), invalid (I), prefetch (P), or demand (D). The status of the individual cache lines can be placed in a field or bit for each cache line. Valid indicates that the cache line is already present in the cache. Invalid status indicates that the cache line is not present in the cache; a status of invalid does not necessarily indicate a request by the lower level cache for the cache line. In one embodiment, the lower level cache can mark a cache line as invalid to indicate that the cache line is missing from the cache, but that it is not a candidate for prefetching. Prefetch status indicates that the cache line is not present in the lower level cache and is a candidate to be prefetched. The states I and P provide a mechanism for the lower level cache to control which lines are candidates for prefetching. Demand status indicates the position of the cache line in the superline that is the subject of the demand request to correspond to the claimed limitation]; receive a permission request from the client in response to the one or more prefetch hints, the permission request requesting access to the one or more additional cache lines [(Paragraphs 0016, 0029, 0039, 0047-0048 and 0053-0058; FIGs 12 and 13) where the present invention of Anantaraman teaches the prefetch vector is a prefetch hint vector, which can provide a mechanism for piggybacking prefetch hint information from the cache controller or other lower level cache 130 to the memory controller or other higher level cache 140 without increasing pressure on the demand request interface between the two caches. As mentioned above, in one embodiment, cache 140 is not obligated to respond to every prefetch hint in the prefetch vector, and can selectively drop prefetch information (e.g., hints) based on availability or lack of availability of memory bandwidth. As mentioned above, in one embodiment, every demand read request made by cache 130 can include a prefetch hint vector. In one embodiment, the prefetch vector indicates the status of each cache line in a superline that the demand read request belongs to. service engine 350 includes update logic 356. Update logic 356 can be responsible for changing pending requests to the correct state. For example, update logic 356 can change a request to page hit/miss when an activate command is sent, or to page empty when a precharge command is sent. Additionally, the value of request vectors 344 should be changed (e.g., from P to I) when a data access request is generated for prefetch data, to prevent prefetching the same cache line multiple times. Update logic 356 can also invalidate a prefetch vector when a page corresponding to the prefetch vector is closed. In one embodiment, memory controller 340 only services prefetch requests for open pages, and drops prefetch hints for pages that are not open, where it will be obvious to one or ordinary skill in the art to modify the system of Wallin to include the features of the memory controller to drop or service access to the one or more additional cache lines based on the prefetch hints to correspond to the claimed limitation]; and in response to receiving the permission request from the client, sending the one or more additional cache lines stored in the memory [(Paragraphs 0016, 0028-0029, 0039, 0047-0048 and 0053-0058; FIGs 12 and 13) where the present invention of Anantaraman teaches the prefetch request engine 132 is part of and/or executed by a sectored cache controller. In one embodiment, prefetch servicing engine 142 is part of and/or executed by a memory controller (MC). Thus, a cache controller can be responsible for determining which cache lines are good prefetch candidates while the memory controller can be responsible for prefetching the data and sending the prefetched data back to the cache controller. In one embodiment, lower level cache 130, higher level cache 140, and the interface between them is extended in accordance with a prefetcher framework such as set forth in FIG. 3, and as described below with reference to system 300 and the lower level memory can selectively mark cache lines for prefetch or not, and the higher level memory (the bandwidth provider) can selectively drop the prefetch hint information without servicing the prefetch request. Such a loosely coupled prefetching mechanism allows the lower level cache to make determinations as to what cache lines should be prefetched, but allows the higher level memory to determine whether or not a prefetch request can or will be serviced. Thus, the prefetch requests can be referred to as prefetch hints, since the higher level memory has autonomy to ignore the request. Also, the system designer can control the aggression of the prefetching by the lower level memory. By placing a threshold of three valid cache lines before the lower level memory can make a prefetch request, the lower level memory will not be as aggressive in prefetching. By setting a threshold of 1, or even eliminating the threshold, the lower level memory can be more aggressive in making prefetch requests to correspond to the claimed limitation]. 
Wallin and Anantaraman are analogous art because they are from the same field of endeavor of memory and Cache management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Wallin and Anantaraman before him or her, to modify the apparatus of Wallin to include the prefetch hint information Anantaraman because it will enhance bandwidth.
The motivation for doing so would be to [risk of wasting memory bandwidth is reduced by allowing the higher level memory or higher level cache to selectively service the prefetch requests (Paragraph 0034 by Anantaraman)].
Therefore, it would have been obvious to combine Wallin and Anantaraman to obtain the invention as specified in the instant claim.
As per dependent claim 9, Anantaraman discloses wherein before requesting the one or more additional cache lines from the one or more memory devices, the circuitry is further configured to: send the requested cache line and one or more prefetch hints to the client indicating the one or more additional cache lines [(Paragraphs 0016, 0029-0031, 0039, 0047-0048 and 0053-0058; FIGs 12 and 13) where the present invention of Anantaraman teaches to mark a cache line as invalid or prefetch, cache 130 can be configured to be more or less aggressive with prefetching. For example, in one embodiment, prefetch request engine 132 is configured with a limit on how many valid bits should be in a superline before requesting prefetch of another cache line in the superline. In one embodiment, unless there are a threshold number of valid cache lines in the superline, prefetch request engine 132 will not execute prefetching where lower level memory generates a request vector for the cache line that triggered the cache miss, including a field for each cache line of the superline. The request vector includes a demand request for the cache line that caused the cache miss, and the lower level memory can enhance the request vector with prefetch hint information. The prefetch hint information can indicate a prefetch request for one or more other cache lines in the superline; the prefetch vector is a prefetch hint vector, which can provide a mechanism for piggybacking prefetch hint information from the cache controller or other lower level cache 130 to the memory controller or other higher level cache 140 without increasing pressure on the demand request interface between the two caches. As mentioned above, in one embodiment, cache 140 is not obligated to respond to every prefetch hint in the prefetch vector, and can selectively drop prefetch information (e.g., hints) based on availability or lack of availability of memory bandwidth. As mentioned above, in one embodiment, every demand read request made by cache 130 can include a prefetch hint vector. In one embodiment, the prefetch vector indicates the status of each cache line in a superline that the demand read request belongs to. It will be understood that different implementations can use different labels and indications to pass request information to the higher level cache. In one embodiment, the status of each cache line can be identified or marked as valid (V), invalid (I), prefetch (P), or demand (D). The status of the individual cache lines can be placed in a field or bit for each cache line. Valid indicates that the cache line is already present in the cache. Invalid status indicates that the cache line is not present in the cache; a status of invalid does not necessarily indicate a request by the lower level cache for the cache line. In one embodiment, the lower level cache can mark a cache line as invalid to indicate that the cache line is missing from the cache, but that it is not a candidate for prefetching. Prefetch status indicates that the cache line is not present in the lower level cache and is a candidate to be prefetched. The states I and P provide a mechanism for the lower level cache to control which lines are candidates for prefetching. Demand status indicates the position of the cache line in the superline that is the subject of the demand request to correspond to the claimed limitation]; receive a permission request from the client in response to the one or more prefetch hints, the permission request requesting access to the one or more additional cache lines [(Paragraphs 0016, 0029, 0039, 0047-0048 and 0053-0058; FIGs 12 and 13) where the present invention of Anantaraman teaches the prefetch vector is a prefetch hint vector, which can provide a mechanism for piggybacking prefetch hint information from the cache controller or other lower level cache 130 to the memory controller or other higher level cache 140 without increasing pressure on the demand request interface between the two caches. As mentioned above, in one embodiment, cache 140 is not obligated to respond to every prefetch hint in the prefetch vector, and can selectively drop prefetch information (e.g., hints) based on availability or lack of availability of memory bandwidth. As mentioned above, in one embodiment, every demand read request made by cache 130 can include a prefetch hint vector. In one embodiment, the prefetch vector indicates the status of each cache line in a superline that the demand read request belongs to. service engine 350 includes update logic 356. Update logic 356 can be responsible for changing pending requests to the correct state. For example, update logic 356 can change a request to page hit/miss when an activate command is sent, or to page empty when a precharge command is sent. Additionally, the value of request vectors 344 should be changed (e.g., from P to I) when a data access request is generated for prefetch data, to prevent prefetching the same cache line multiple times. Update logic 356 can also invalidate a prefetch vector when a page corresponding to the prefetch vector is closed. In one embodiment, memory controller 340 only services prefetch requests for open pages, and drops prefetch hints for pages that are not open, where it will be obvious to one or ordinary skill in the art to modify the system of Wallin to include the features of the memory controller to drop or service access to the one or more additional cache lines based on the prefetch hints to correspond to the claimed limitation]; and in response to receiving the permission request from the client, requesting the one or more additional cache lines from the one or more memory devices to send to the client [(Paragraphs 0016, 0028-0029, 0039, 0047-0048 and 0053-0058; FIGs 12 and 13) where the present invention of Anantaraman teaches the prefetch request engine 132 is part of and/or executed by a sectored cache controller. In one embodiment, prefetch servicing engine 142 is part of and/or executed by a memory controller (MC). Thus, a cache controller can be responsible for determining which cache lines are good prefetch candidates while the memory controller can be responsible for prefetching the data and sending the prefetched data back to the cache controller. In one embodiment, lower level cache 130, higher level cache 140, and the interface between them is extended in accordance with a prefetcher framework such as set forth in FIG. 3, and as described below with reference to system 300 and the lower level memory can selectively mark cache lines for prefetch or not, and the higher level memory (the bandwidth provider) can selectively drop the prefetch hint information without servicing the prefetch request. Such a loosely coupled prefetching mechanism allows the lower level cache to make determinations as to what cache lines should be prefetched, but allows the higher level memory to determine whether or not a prefetch request can or will be serviced. Thus, the prefetch requests can be referred to as prefetch hints, since the higher level memory has autonomy to ignore the request. Also, the system designer can control the aggression of the prefetching by the lower level memory. By placing a threshold of three valid cache lines before the lower level memory can make a prefetch request, the lower level memory will not be as aggressive in prefetching. By setting a threshold of 1, or even eliminating the threshold, the lower level memory can be more aggressive in making prefetch requests to correspond to the claimed limitation]. 
Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallin in view of Sun, as applied to claims 1 above, and further in view of Hooker et al. (US PGPUB 2011/0238923) (hereinafter ‘Hooker’).
As per dependent claim 10, Wallin teaches the programmable switch of claim 1.
Wallin does not appear to explicitly disclose wherein the circuitry is further configured to compare an address for the data requested by the cache line request to addresses stored in a match-action table to identify a matching address.
However, Hooker discloses wherein the circuitry is further configured to compare an address for the data requested by the cache line request to addresses stored in a match-action table to identify a matching address [(Paragraphs 0099-0103; FIGs 12 and 13) where the present invention of Morris teaches FIG. 13, a flowchart illustrating operation of the prefetch unit 124 of FIG. 12 is shown. Flow begins at block 1302. At block 1302, the prefetch unit 124 receives the L1D memory address 196 of FIG. 12 from the L1 data cache 116. Flow proceeds to block 1304. At block 1304, the prefetch unit 124 detects that the L1D memory address 196 falls within a block (e.g., page) for which the prefetch unit 124 has previously detected an access pattern and has begun prefetching cache lines from system memory into the L2 cache 118, as described above with respect to FIGS. 1 through 11. Specifically, the prefetch unit 124 maintains a block number 303 that specifies the base address of the memory block for which the access pattern has been detected. The prefetch unit 124 detects that the L1D memory address 196 falls within the memory block by detecting that the bits of the block number 303 match the corresponding bits of the L1D memory address 196. Flow proceeds to block 1306. At block 1306, beginning at the L1D memory address 196, the prefetch unit 124 finds the next two cache lines in the detected access direction within the memory block that are implicated by the previously detected access pattern. The operation performed at block 1306 is described in more detail below with respect to FIG. 14. Flow proceeds to block 1308. At block 1308, the prefetch unit 124 provides to the L1 data cache 116 the physical addresses of the next two cache lines found at block 1306 as the pattern-predicted cache line address 194. Other embodiments are contemplated in which the number of cache line addresses provided by the prefetch unit 124 is more or less than two. Flow proceeds to block 1312. At block 1312, the L1 data cache 116 pushes the addresses provided at block 1308 into the queue 198. Flow proceeds to block 1314. At block 1314, whenever the queue 198 is non-empty, the L1 data cache 116 takes the next address out of the queue 198 and makes an allocation request 192 to the L2 cache 118 for the cache line at the address. However, if an address in the queue 198 is already present in the L1 data cache 116, the L1 data cache 116 dumps the address and foregoes requesting its cache line from the L2 cache 118. The L2 cache 118 subsequently provides the requested cache line data 188 to the L1 data cache 116. Flow ends at block 1314 to correspond to the claimed limitation]. 
Wallin and Hooker are analogous art because they are from the same field of endeavor of memory and power management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Wallin and Hooker before him or her, to modify the apparatus of Wallin to include the prefetch unit and matching mechanism of Hooker because it will enhance data prefetching.
The motivation for doing so would be to [effectively prefetching data for programs that exhibit no clear trend when considering their memory accesses within relatively small time windows, but present a clear trend when examined in relatively large samples (Paragraph 0007, lines 1-4 by Hooker)].
Therefore, it would have been obvious to combine Wallin and Hooker to obtain the invention as specified in the instant claim.
As per dependent claim 11, Wallin discloses wherein the circuitry is further configured to calculate one or more offset addresses for the matching address to identify the one or more additional cache lines [(Paragraph 0028, 0032-033 and 0041-0047; FIGs.1, 2, 3 and 5) wherein Wallin teaches that as illustrated in FIG. 5, if a request resulting in a cache miss necessitates issuance of a Read request (step 502), fetch/prefetch controller 210 may bundle the original request with one or more prefetch requests into a single request transaction conveyed on interconnect 20 in step 504. A single bundled read transaction may include the address A of the cache miss and information about the address offsets to the K prefetches. For example, in one implementation, the transaction encoding illustrated in FIG. 4 may be employed. Thus, the address offsets relative to the original address may be encoded in a prefetch bit mask. In one embodiment, all caching devices and memory devices on interconnect 20 may need to perform a snoop lookup for address A but only the device owning cache line A, performs snoop lookups for the prefetched cache lines. This device will reply with data for each prefetched address for which it is the owner. Otherwise, an empty NACK data packet may be supplied for the prefetched cache line. Since the states of the other caches are not affected by the prefetch transaction, they do not need to snoop the prefetch addresses to correspond to the claimed limitation]. 

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-3, 5-11 and 20 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claims 4, 12 and 21 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claim 4, the limitations of “wherein the circuitry is further configured to receive updated prefetch information from the host, the updated prefetch information having been prepared by the host based on the cache miss data sent from the programmable switch to the host and execution of a memory access prediction algorithm by the host”. The closest prior art Shen (US PGPUB 2019/0196987) teaches computing resources are selected to process certain applications. At times, the behavior of the processing of a certain application includes a given number of memory access misses in the cache memory subsystem for the particular computing resource. These misses lead to a number of memory requests being sent to the system memory via the memory controller. In some embodiments, the OS scheduler also sends a unique application ID to the memory controller identifying a particular application or type of application corresponding to the miss. The application type can also be used to predict memory access misses and determine the predicted latency and that the computing resource sends updates of cache miss rate information corresponding to the cache memory subsystem used by the computing resource. In an embodiment, a miss rate for each level of the hierarchical cache memory subsystem is sent by the computing resource. In another embodiment, a single combined miss rate is sent. Similar to the number of threads, the miss rate information is sent when changes that cross thresholds are detected (Paragraphs 0017-0020) but not the specific limitations as claimed in claims 4, 12 and 21. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRILohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday 9-5 ET. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135